Citation Nr: 1640732	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-10 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to extension of educational assistance benefits pursuant to Chapter 30, Title 38, United States Code, Montgomery GI Bill.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and J.W.





INTRODUCTION

The Veteran had active military service from July 1996 to June 1997 and from May 2001 to March 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the VA Regional Office (RO) in Buffalo, New York.

The above-captioned matter was previously before and denied by the Board in April 2015, a denial that the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Based upon a Joint Motion for Remand, a December 2015 Court Order remanded the matter to the Board for re-adjudication.  Following the Court Order, the matter was again denied by the Board in April 2016, a denial which is vacated as discussed herein.

The issue of an extension of educational assistance benefits pursuant to Chapter 30, Title 38, United States Code, Montgomery GI Bill (MGIB) is addressed in the Remand portion of the decision below.


FINDING OF FACT

The April 2016 Board decision violated the Veteran's right to due process of law, when it denied the Veteran's claim prior to obtaining evidence constructively in VA's possession.  


CONCLUSION OF LAW

The April 2016 Board decision is vacated.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015). 

In April 2016, the Board issued a decision denying an extension of educational assistance benefits pursuant to Chapter 30, Title 38, United States Code, MGIB.  In May 2016, the Veteran's representative filed a motion to vacate the April 2016 Board decision.  The representative asserted that the Veteran had not been afforded due process of law.  Specifically, the representative reported that there was evidence that was in VA's constructive possession, but not of record in the claims file, at the time of the April 2016 decision.  In light of this, the April 2016 Board decision denying entitlement to an extension of educational assistance benefits pursuant to Chapter 30, Title 38, United States Code, MGIB is vacated.


ORDER

The April 2016 Board decision denying entitlement to an extension of educational assistance benefits pursuant to Chapter 30, Title 38, United States Code, MGIB is vacated.


REMAND

A remand is necessary to obtain additional education documents in VA's education data base.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, and with the appropriate authorizations signed, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  

When requesting records not in the custody of a Federal department or agency, such as private records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must obtain education records from VA's education data base identified by the representative in the May 2016 argument.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


